Citation Nr: 1452478	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO.  07-01 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a rating in excess of 30 percent for adjustment disorder with anxiety and depression symptoms prior to February 11, 2011, and a rating in excess of 50 percent prior to February 4, 2013.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Arif Syed, Counsel
INTRODUCTION

The Veteran served on active duty from October 1978 to November 1992. 

This case is before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision rendered by the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In February 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of this hearing is associated with the claims folder.  

In November 2012, the Board remanded the Veteran's claim.  In an April 2013 rating decision, the Appeals Management Center (AMC) awarded the Veteran a 50 percent disability rating for his adjustment disorder effective February 4, 2013.  However, as the increase did not constitute a full grant of the benefits sought, the Veteran's claim for a higher evaluation remained in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  Additionally, the AMC denied a rating in excess of 30 percent prior to February 4, 2013, and a rating in excess of 50 percent thereafter in an April 2013 supplemental statement of the case (SSOC).  

In a September 2013 decision, the Board awarded the Veteran a 50 percent rating for his adjustment disorder prior to February 4, 2013, and 70 percent thereafter.  Subsequently, in a September 2013 rating decision, the AMC awarded the Veteran a 50 percent rating from February 11, 2011 to February 3, 2013, and a 70 percent rating thereafter.  The Board notes that although the AMC should have awarded the Veteran a 50 percent rating from August 31, 2006 (one year prior to the date the Veteran filed his increased rating claim) to February 10, 2011 as determined in the September 2013 decision, as will be explained below, the Board finds that a 50 percent rating is warranted for that entire period prior to February 4, 2013.  

With regard to the assignment of a 50 percent rating prior to February 4, 2013, the Veteran appealed this portion of the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In May 2014, the parties to the appeal filed a Joint Motion for Remand (JMR).  The Court granted the motion, vacated the Board's decision, and remanded the matter for further proceedings.  Accordingly, the Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

The Board has reviewed the Veteran's claims folder as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) as a result of service-connected coronary artery disease has been raised by the record (see February 2011 hearing transcript and January 2011 statement from Dr. E.W.), but has not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.


FINDING OF FACT

For the entire period on appeal (which encompasses from August 2006 to February 2013), the Veteran's adjustment disorder with anxiety and depression symptoms was manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as sleep disturbance, impaired judgment, depression, difficulty adapting to stressful circumstances, disturbances of motivation and mood, anxiety, obsessive behavior, and difficulty in establishing effective work and social relationships.


CONCLUSION OF LAW

1.  Prior to February 11, 2011, the criteria for a 50 percent rating for adjustment disorder with anxiety and depression symptoms, and no higher, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.130, Diagnostic Code 9422 (2014).
2.  From February 12, 2011 to February 3, 2013, the criteria for an evaluation in excess of 50 percent for adjustment disorder with anxiety and depression symptoms have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.130, Diagnostic Code 9422 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran seeks entitlement to an increased disability rating for his adjustment disorder prior to February 4, 2013.  In the interest of clarity, the Board will discuss certain preliminary matters.  The issue on appeal will then be analyzed and a decision rendered.

Compliance with the JMR 

As was noted in the Introduction, the Veteran's increased rating claim involves a JMR.  The Board wishes to make it clear that it is aware of the Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 394, 397 (1991), to the effect that a remand by the Court is not "merely for the purposes of rewriting the opinion so that it will superficially comply with the 'reasons or bases' requirement of 38 U.S.C.A. § 7104(d)(1).  A remand is meant to entail a critical examination of the justification for the decision."  The Board's analysis has been undertaken with that obligation in mind.

The May 2014 JMR found that in awarding the Veteran a 50 percent rating for his adjustment disorder prior to February 4, 2013, the Board did not provide an adequate statement of reasons or bases when it failed to address evidence of the Veteran's divorce and that the Veteran lived alone in finding the effective date of a 70 percent rating to be February 4, 2013.  Remand was warranted in order for the Board to provide an adequate explanation as to why a rating in excess of 50 percent was not warranted prior to February 4, 2013.    

The Board is confident that if any additional problems existed, the Court would have brought them to the Board's attention.  See Harris v. Derwinski, 1 Vet. App.180, 183 (1991) (holding that the "Court will (not) review BVA decisions in a piecemeal fashion").

Stegall concerns

As alluded to above, in November 2012, the Board remanded this claim and ordered the agency of original jurisdiction (AOJ) to provide the Veteran with a VA examination and associate a report of the examination with his claims folder.  The Veteran's claim was then to be readjudicated.  

Pursuant to the Board's remand instructions, the Veteran was provided a VA examination as to his adjustment disorder in February 2013 and a report of the examination was associated with his claims folder.  The Veteran's claim was readjudicated via the April 2013 SSOC.  

Accordingly, the Board's remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].  

Duties to Notify and Assist

VA has a duty to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  This notice must specifically inform the claimant of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2014).  In the case at hand, the originating agency provided the Veteran with the required notice, to include notice with respect to the disability rating and effective-date elements of the claim, by an October 2007 letter which was prior to the initial adjudication of his claim.  

In general, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The law affords that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2014).  

In the instant case, the Board finds reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claim.  There is no reasonable possibility that further assistance would aid in substantiating the claim.  The pertinent evidence of record includes the Veteran's statements, service treatment records, as well as VA and private treatment records.  

The Veteran was afforded VA examinations in November 2007, August 2009 and February 2013 for his adjustment disorder.  The examination reports reflect that the examiners interviewed and examined the Veteran, reviewed his claims folder, reviewed his past medical history, documented his current medical conditions, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  Furthermore, these examination reports contain sufficient information to rate the Veteran's adjustment disorder under the appropriate diagnostic criteria.  The Board therefore concludes that the VA examination reports are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate].  

As noted above, the Veteran also was afforded a hearing before the undersigned VLJ during which he presented oral argument in support of his increased rating claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issue on appeal during the hearing and specifically discussed the Veteran's adjustment disorder, and suggested the submission of evidence that would be beneficial to the Veteran's claim, namely evidence pertaining to the Veteran's adjustment disorder symptomatology.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the criteria necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the criteria necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Board finds that under the circumstances of this case, VA has satisfied the notification and duty to assist provisions of the law and that no further action pursuant to the VCAA need be undertaken on the Veteran's behalf.  Accordingly, the Board will proceed to a decision.

Higher evaluation for adjustment disorder

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2014).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4 (2014).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2014).

A request for an increased rating must be viewed in light of the entire relevant medical history.  See 38 C.F.R. § 4.1 (2014); see also Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  However, where entitlement to compensation has already been established and increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that "staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology. Any change in diagnostic code by a VA adjudicator must be specifically explained. See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2014).  

The Veteran's psychiatric disorder is currently rated under 38 C.F.R. § 4.130, Diagnostic Codes 9499-9422 (2014).  See 38 C.F.R. § 4.27 (2014) [hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen].  Diagnostic Code 9422 is deemed by the Board to be the most appropriate because it pertains specifically to the primary diagnosed disability in the Veteran's case-adjustment disorder with anxiety and depression symptoms.  In any event, with the exception of eating disorders, all mental disorders are rated under the same criteria in the rating schedule.  Therefore, rating under another diagnostic code would not produce a different result.  Moreover, the Veteran has not requested that another diagnostic code be used.  Accordingly, the Board concludes that the Veteran is appropriately rated under Diagnostic Code 9422.

The Veteran's adjustment disorder with anxiety and depression symptoms is to be rated under the general rating formula for mental disorders under 38 C.F.R. § 4.130.  The pertinent provisions of 38 C.F.R. § 4.130 concerning the rating of psychiatric disabilities read in pertinent part as follows:

100 percent: Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation or name.

70 percent: Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

50 percent: Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty establishing effective work and social relationships.

30 percent: Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

See 38 C.F.R. § 4.130, Diagnostic Code 9422 (2014).

It is noted that the "such symptoms as" language of the diagnostic code listed above means "for example" and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  However, as the Court also pointed out in that case, the list of examples "provides guidance as to the severity of symptoms contemplated for each rating."  Id.  Accordingly, while each of the examples need not be proven in any one case, the particular symptoms must be analyzed in light of those given examples.  Put another way, the severity represented by those examples may not be ignored.

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). See 38 C.F.R. § 4.130 (2014) [incorporating by reference the VA's adoption of the DSM-IV for rating purposes].

The Veteran was afforded a VA examination for his psychiatric disorder in November 2007.  The Veteran reported that he had been married three times and had six children.  He further reported that he "can't hold together" his thoughts.  He indicated chronic sleep impairment and that he worries a great deal about his heart condition and whether he is going to have another heart attack.  He used medication for treatment.  He worked as a postal clerk and noted a poor relationship with his supervisor and coworkers, and that he took off three months in the previous year for his psychiatric condition.  He also reported that he was accused of misappropriating funds in 2004 and although he was found not guilty, he stated that it was difficult to interact with coworkers following this incident as they believed he misappropriated the funds.  He was thereafter demoted due to work performance and taking too much time off work.  To relieve stress, the Veteran reported that he does not do anything.  His wife did all the shopping and housekeeping.  He had one friend who he saw occasionally.  He further stated that he lost all of his old friends because they think that he stole from the government.  

Upon examination, the VA examiner reported that the Veteran was a reliable historian.  The Veteran was correctly oriented for time, place, person and the purpose of the interview, and that he was clean and neatly and appropriately dressed and groomed.  His behavior was appropriate, and related in a somewhat passive dependent manner.  Affect was mildly anxious but adequate in range and was appropriate to thought content and mood was mildly anxious.  Although impaired impulse control was not apparent on examination, the Veteran reported that it was a problem in his marriages.  Speech and communication were normal.  However, concentration was impaired, and the Veteran made three errors on serial sevens and did not spell "world" correctly either forwards or backwards.  

The Veteran did not indicate panic attacks.  There was no history of delusions or hallucinations.  There were no obsessional rituals, and thought processes were organized and goal directed.  Judgment was impaired.  The Veteran indicated that when he worked as a postman, he would leave the envelopes lying on the sidewalk rather than put them in a mailbox due to feelings of anxiety.  Memory was normal, and there was no evidence of suicidal or homicidal ideation.  He had no difficulty at all understanding commands and did not appear to pose any threat of persistent danger or injury to self or others.  

The examiner determined that the Veteran had occasional interference in performing activities of daily living and that he had difficulty establishing and maintaining effective work and social relationships.  His symptoms caused occupational and social impairment including depressed mood, anxiety, and chronic sleep impairment.  The examiner diagnosed the Veteran with adjustment disorder with mixed anxiety and depressed mood and assigned a GAF score of 48.  

The Veteran was afforded a subsequent VA examination in August 2009.  He reported that he was depressed and moody.  He could not sleep and argued with family members.  He also reported lack of interest, fair concentration, crying spells, had feelings of worthlessness, and was retired from the postal office.  

Upon examination, the VA examiner reported that the Veteran's appearance, psychomotor activity, speech, attitude, affect, attention, orientation, thought process, thought content, judgment, intelligence, insight, hygiene, impulse control, and memory were essentially normal.  The examiner noted an absence of delusions, hallucinations, inappropriate behavior, panic attacks, and suicidal and homicidal ideation.  However, the Veteran's mood was hopeless and depressed.  Furthermore, the examiner noted obsessive/ritualistic behavior, specifically reporting that the Veteran tended to check and recheck too much at home and when he worked.  The examiner diagnosed the Veteran with adjustment disorder with depressed mood and assigned a GAF score of 70.    

The Veteran documented his symptomatology associated with his psychiatric disorder at the February 2011 Board hearing.  He testified as to his depression, short-term memory loss, and that he slept with the lights and television on the entire night which caused his wife to sleep in a different room.  Furthermore, he stated that his anger problems caused him to "shut down" and become withdrawn.  He therefore indicated that he did not have any friends or participate in social activities due to the feelings of withdrawal.  

The Veteran was provided an additional VA examination on February 4, 2013.  He reported that he was recently divorced from his wife, and that he lived in an apartment by himself.  He was not in any relationships.  He further noted that he feels depressed on a daily basis, and that his only interaction with his children is that they call him when they need something.  He also reported crying spells, low interest, energy, and concentration.  He also becomes moody and irritable and feels hopeless/helpless at times.  He denied suicidal ideation.  He reported use of alcohol to fall asleep.

Upon examination, the VA examiner reported that the Veteran's psychiatric symptoms included depressed mood, anxiety, chronic sleep impairment, disturbances of motivation and mood, and inability to establish and maintain effective relationships.  He indicated that the Veteran's psychiatric disorder was manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily.  He diagnosed the Veteran with depressive disorder, not otherwise specified (NOS) and alcohol abuse and assigned a GAF score of 55.

Based on the evidence of record, the Board finds that prior to February 11, 2011, the evidence supports a 50 percent evaluation for the Veteran's service-connected adjustment disorder with anxiety and depression symptoms.  Although the Veteran does not have all of the symptomatology consistent with the assignment of a 50 percent rating, for example flattened affect, or circumstantial, circumlocutory, or stereotyped speech, the Board finds that the impact of the Veteran's psychiatric disorder on his social and industrial functioning is sufficient to approximate the degree of impairment contemplated by a 50 percent rating.  See 38 C.F.R. § 4.7 (2014).  Criteria for the assignment of a 50 percent rating, which have arguably been met or approximated include occasional impaired judgment, disturbances of motivation and mood, and difficulty in establishing effective work and social relationships.  Specifically, a review of the medical evidence indicates that the Veteran's psychiatric symptomatology centers on his difficulty in establishing effective work and social relationships, which is attributed to his depression and other disturbances of motivation and mood; inability to hold his thoughts together; irritability; sleep impairment; and some impairment of memory.  These symptoms are more congruent with the assigned 50 percent disability rating.  As such, the Board concludes that an increased rating of 50 percent is warranted prior to February 11, 2011.  See 38 C.F.R. § 4.7 (2014).

With regard to whether the Veteran is entitled to a disability rating in excess of 50 percent prior to February 4, 2013, the Board finds the preponderance of the evidence to be against such.  In this regard, the Board notes that the Court of Appeals for the Federal Circuit (Federal Circuit) recently held in Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013) that "in the context of a 70 percent rating, § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  

The Board notes that the Veteran had arguably evidenced difficulty adapting to stressful circumstances prior to February 4, 2013.  However, the evidence does not show that the Veteran has occupational and social impairment with reduced reliability and productivity or with deficiencies in most areas prior to February 4, 2013 to warrant a 70 percent disability rating.  In this regard, the evidence fails to demonstrate such symptomatology as suicidal ideation; obsessional rituals to the extent that they interfere with routine activities; near-continuous panic or depression; speech intermittently illogical, obscure, or irrelevant; spatial disorientation; neglect of personal appearance and hygiene; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; or other symptoms on par with the level contemplated here.  

Additionally, although the Board acknowledges that the Veteran has difficulty in establishing effective work and social relationships, the evidence of record does not indicate an inability to establish and maintain effective relationships prior to February 4, 2013.  The Board recognizes, as was addressed in the May 2014 JMR, that at the February 2013 VA examination, the Veteran reported that he was recently divorced and had lived alone since May 2012.  However, this was the first documented evidence in the record of the most recent divorce.  Further, as discussed above, prior to February 4, 2013, he maintained contact with his children and had a friend he occasionally saw.  Therefore, while he may have lived alone since May 2012, he interacted with his children and a friend.  Although he reported at the February 2011 Board hearing that he did not have friends, the November 2007 VA examiner specifically determined that the Veteran had difficulty establishing and maintaining effective work and social relationships as opposed to an inability to do so.  Moreover, the August 2009 VA examiner reported that the Veteran's mental disorder was not severe enough to interfere with occupational and social functioning.  Indeed, there was no competent and probative evidence of an inability to establish and maintain effective relationships until the February 2013 VA examination.  The Board therefore finds that the February 2013 VA examination is the first evidence of the Veteran's inability to establish and maintain effective relationships.  

Furthermore, there are no other factors which would lead the Board to conclude that a 70 percent disability rating is warranted.  For the relevant period, he had no deficiencies in family relations or thinking.  He had one early instance of a deficiency in judgment in November 2007; however, later reports show no deficiency in judgment.  See August 2009 examination and February 2011 Board hearing testimony.  Also in August 2009, the examiner did note obsessive behavior in the Veteran's checking and rechecking his home and work; however, there is no indication in the record, at that time or later, that such behavior actually interfered with his routine activities.  In all, the Veteran's level of functioning prior to February 4, 2013 was greater than that contemplated by the 70 percent rating category.

The Board has also determined that a 100 percent rating is not warranted for any portion of the appellate period prior to February 4, 2013.  While the Board accepts that the Veteran's adjustment disorder has significant effects on his functioning, the lay and medical evidence of record does not demonstrate both total occupational and social impairment.  The evidence does not demonstrate gross impairment in thought process or communication, persistent delusions or hallucinations, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of personal hygiene), disorientation to time or place, or memory loss for names of close relative or own name or other symptoms on a par with the level of severity exemplified in these manifestations.  Rather, the Veteran has repeatedly been found to be oriented, maintains normal hygiene, and has not endorsed suicidal or homicidal ideation.  There is nothing in the record that supports a finding that the Veteran has symptoms whose severity cause total occupational and social impairment.  As such, the Board finds that the record as a whole does not support the existence of symptoms such that there is impairment in reality testing or communications or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood to support a 100 percent evaluation for adjustment disorder with anxiety and depression symptoms.

The Board also observes that the Veteran has been assigned GAF scores of 48 and 70 prior to February 4, 2013, which indicate serious to mild impairment.  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter, supra.  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue.  The GAF score must be considered in light of the actual symptoms of the veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  Given the actual psychiatric symptoms shown in this case, the Board finds that level of overall psychiatric impairment shown to be consistent with a 50 percent rating prior to February 4, 2013.

In summary, the Board concludes that a 50 percent evaluation, and no higher is warranted for the entire appellate period prior to February 4, 2013.  See Hart, supra.   

Extraschedular Consideration

The Veteran has submitted no evidence showing that his adjustment disorder has markedly interfered with his employment status beyond that interference contemplated by the assigned evaluation.  There is also no indication that this disability has necessitated any periods of hospitalization during the pendency of this appeal.  Based on a review of the entire evidence of record, the Board finds that the disability picture presented by the Veteran's service-connected adjustment disorder, including social and occupational impairment, is appropriately contemplated by the Rating Schedule.  

The Board also notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. Johnson v. McDonald, 762 F.3d 1362 (2014) (Fed. Cir. 2014).  In this case, the Veteran is assigned the following disability ratings for service-connected disabilities in addition to the 50 percent rating for adjustment disorder prior to February 4, 2013: 30 percent for coronary artery disease, 20 percent for residuals of left ankle sprain, 20 percent for residuals of right ankle sprain, zero percent for hypertension, and zero percent for erectile dysfunction.  The Veteran has at no point during the current appeal indicated that his service-connected adjustment disorder results in further disability when looked at in combination with these other service-connected disabilities.  Therefore, the Board finds that the schedular criteria adequately describe the Veteran's adjustment disorder, which prior to February 4, 2013, resulted in occupational and social impairment with reduced reliability and productivity due to such symptoms as sleep disturbance, impaired judgment, depression, difficulty adapting to stressful circumstances, disturbances of motivation and mood, anxiety, obsessive behavior, and difficulty in establishing effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9422. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Therefore, referral for consideration of an extraschedular evaluation is not warranted.  See Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Rice consideration

In awarding in part and denying in part the Veteran's claim for an increased rating, the Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  As discussed above, the Board has referred the Veteran's TDIU claim for adjudication by the AOJ.  The Board expressly declines jurisdiction of TDIU, as the Veteran's unemployability contention is specifically in regard to the effects of his service-connected coronary artery disease, as opposed to his psychiatric disability, which is the sole increased rating claim before the Board.

ORDER

Entitlement to a 50 percent rating for adjustment disorder with anxiety and depression symptoms prior to February 11, 2011 is granted, subject to controlling regulations applicable to the payment of monetary benefits.

Entitlement to a rating in excess of 50 percent for adjustment disorder with anxiety and depression symptoms, prior to February 4, 2013 is denied.




____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


